Citation Nr: 1519274	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral spine joint disease with spondylolisthesis.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected lumbosacral spine joint disease with spondylolisthesis is worse than the current 20 percent disability rating reflects.  The Veteran underwent VA examination in connection with his increased rating claim in April 2012.  The VA examiner noted that the Veteran did not have evidence of radicular pain, neurological abnormalities (including bowel problems), or muscle spasms.  However, the VA examiner did not address the Veteran's lay statements regarding these symptoms, such as the Veteran's reports of experiencing radiating pain in the lower extremities, tingling of the upper extremities, incapacitating muscle spasms, and constipation during severe episodes of back pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  As the VA examiner did not address the Veteran's competent lay statements regarding symptoms which are essential in rating the Veteran's disability, the Board finds that the opinion is inadequate for rating purposes, and remand is warranted for a new VA examination which addresses all of the pertinent and competent evidence, including the Veteran's lay statements.

Additionally, the Veteran indicated that he visited Anderson Hospital for emergency care on May 2, 2010, April 1, 2011, April 27, 2012, and May 19, 2012, for episodes of severe back pain.  He further reported that range of motion testing was conducted on at least two of these occasions.  As such, upon remand, the RO should attempt to obtain records from Anderson Hospital for these emergency visits as well as any others identified by the Veteran.

Further, the Veteran stated that he followed up with his primary care provider after the emergency visits.  Upon remand, with the Veteran's assistance, the RO should identify the Veteran's primary care provider and obtain any records related to treatment of the Veteran's low back condition.

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record any records from emergency visits to Anderson Hospital on May 2, 2010, April 1, 2011, April 27, 2012, May 19, 2012, and any other dates identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  With the Veteran's assistance, identify the Veteran's primary care provider and obtain and associate with the record any records related to treatment of the Veteran's low back disability from such provider.  All actions to obtain such records should be fully documented in the claims file.  If the record are VA records, they must be obtained.  If any private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected lumbosacral spine joint disease with spondylolisthesis.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the VA examination report and treatment records, and with specific consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's service-connected lumbosacral spine joint disease with spondylolisthesis in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, re-adjudicate the claim of entitlement to a disability rating in excess of 20 percent for lumbosacral spine joint disease with spondylolisthesis.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






